Benham, Judge.
This court having entered on July 8, 1986, a judgment in the above-styled case (180 Ga. App. 87 (348 SE2d 548) (1986)), reversing the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court at 256 Ga. 511 (350 SE2d 444) (1986), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope, and Beasley, JJ., concur.

*590Decided January 23, 1987.
Donn M. Peevy, for appellant.
Bryant Huff, for appellee.